Exhibit 10.4

Execution Version

NOTICE AND CONFIRMATION OF GRANT OF

SECURITY INTEREST IN TRADEMARKS

NOTICE AND CONFIRMATION OF GRANT OF SECURITY INTEREST IN TRADEMARKS (the
“Agreement”), dated as of July 28, 2015, made by each of the Grantors signatory
hereto (the “Grantors”), in favor of BANK OF AMERICA, N.A. (“BAML”), in its
capacity as U.S. administrative agent for the banks and other financial
institutions (collectively, the “Lenders”) from time to time parties to the
Credit Agreement (as defined below) and as collateral agent (the “Collateral
Agent”) for the Secured Parties (as defined in the Credit Agreement). Unless
otherwise defined herein or the context otherwise requires, terms used in this
Agreement, including its preamble and recitals, have the meanings provided or
provided by reference in the Credit Agreement and the Guarantee and Collateral
Agreement (each as defined below).

WHEREAS, pursuant to that certain ABL Credit Agreement, dated as of July 28,
2015 (as amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Univar Inc., a
Delaware corporation (the “U.S. Parent Borrower”), the other U.S. Borrowers
party thereto, Univar Canada Ltd., as the Canadian Borrower, BAML, as U.S.
administrative agent and collateral agent, Bank of America, N.A. (acting through
its Canadian branch), as Canadian administrative agent, the Lenders and the
other parties from time to time party thereto, the Lenders have severally agreed
to make Loans to the Borrowers upon the terms and subject to the conditions set
forth therein; and

WHEREAS, in connection with the Credit Agreement, the Borrowers and certain
Domestic Subsidiaries of the U.S. Parent Borrower have executed and delivered a
Guarantee and Collateral Agreement, dated as of July 28, 2015 (as amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Guarantee and Collateral Agreement”), in favor of the Collateral
Agent; and

WHEREAS, pursuant to the Guarantee and Collateral Agreement, the Grantors
granted to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in all of their Intellectual Property, including the
Trademarks; and

WHEREAS, the Grantors have duly authorized the execution, delivery and
performance of this Agreement;

NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, and in order to induce the Lenders to make the Loans and
other financial accommodations to the Borrowers pursuant to the Credit
Agreement, the Grantors agree, for the benefit of the Secured Parties, as
follows:

SECTION 1. Confirmation of Grant of Security Interest. Each Grantor hereby
confirms that, subject to existing licenses to use the Trademarks granted by
such Grantor



--------------------------------------------------------------------------------

in the ordinary course of its business, pursuant to the Guarantee and Collateral
Agreement it has granted to, and does hereby grant to, the Collateral Agent, for
the benefit of the Secured Parties, a security interest in all of the Trademarks
of such Grantor (including, without limitation, those items listed on Schedule I
hereto) and to the extent not otherwise included, all Proceeds and products of
any and all of the Trademarks, as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Obligations of such Grantor, except that no
security interest is or will be granted pursuant hereto in any right, title or
interest of such Grantor under or in any Trademark License for so long as, and
to the extent that, the granting of such a security interest pursuant hereto
would result in a breach, default or termination of such Trademark License.
Notwithstanding anything herein to the contrary, in no event shall the
Trademarks include any “intent to use” applications for trademark or service
mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. §
1051, unless and until an Amendment to Allege Use or a Statement of Use under
Sections 1(c) and 1(d) of said Act has been filed and accepted, it being
understood and agreed that the carve out in this parenthetical shall be
applicable only if and for so long as a grant or enforcement of a security
interest in such intent to use application would invalidate or otherwise
jeopardize Grantor’s rights therein or in the resulting registration.

SECTION 2. Purpose. This Agreement has been executed and delivered by each
Grantor for the purpose of recording the grant of security interest with the
United States Patent and Trademark Office. This Agreement is expressly subject
to the terms and conditions of the Guarantee and Collateral Agreement. The
Guarantee and Collateral Agreement (and all rights and remedies of the Secured
Parties thereunder) shall remain in full force and effect in accordance with its
terms.

SECTION 3. Acknowledgment. Each Grantor does hereby further acknowledge and
affirm that the rights and remedies of the Secured Parties with respect to the
security interest in the Trademarks are more fully set forth in the Credit
Agreement and the Guarantee and Collateral Agreement, the terms and provisions
of which (including the remedies provided for therein) are incorporated by
reference herein as if fully set forth herein. In the event of a conflict
between this Agreement and the Guarantee and Collateral Agreement, the
provisions of the Guarantee and Collateral Agreement shall prevail.

SECTION 4. Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, but all of which together constitute one and
the same instrument.

*    *    *

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the day and year first above written.

 

UNIVAR USA INC.

UNIVAR INC.,

as Grantor

By:  

/s/ Kerri Howard

  Name:   Kerri Howard   Title:   Vice President - Treasurer MAGNABLEND, INC.

CHEMPOINT.COM INC.,

as Grantor

By:  

/s/ Kerri Howard

  Name:   Kerri Howard   Title:   Treasurer

 

Signature Page to

Notice and Confirmation of Grant of

Security Interest in Trademarks



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as Collateral Agent By:  

/s/ Brad H. Breidenbach

  Name:   Brad H. Breidenbach   Title:   Senior Vice President

 

Signature Page to

Notice and Confirmation of Grant of

Security Interest in Trademarks



--------------------------------------------------------------------------------

SCHEDULE I

TRADEMARK REGISTRATIONS AND APPLICATIONS

 

Owner

  

Mark

   Status    App/Reg. No.

Univar USA Inc.

   3-BARREL LOGO    Registered    2806621

Univar USA Inc.

   BALER’S CHOICE    Registered    2444845

Univar USA Inc.

   BASIC CHEMICAL SOLUTIONS    Registered    2315436

Univar USA Inc.

   BCS    Registered    2531674

Univar USA Inc.

   BCS AND DESIGN    Registered    3210675

Univar Inc.

   C CHEMPOINT AND DESIGN    Registered    4512687

Univar USA Inc.

   CHEMCARE    Registered    1748897

Univar USA Inc.

   CHEMCARE    Registered    1847988

Univar USA Inc.

   CHEMCARE    Registered    1522121

Univar USA Inc.

   CHEMCENTRAL    Registered    2390752

Univar Inc.

   CHEMISTRY DELIVERED    Registered    4580880

Univar Inc.

   CHEMPOINT    Registered    2559430

Univar Inc.

   CHEMPOINT.COM AND DESIGN    Registered    2442631

Univar USA Inc.

   CHEMSIL    Registered    2537534

Univar Inc.

   CONNECTIVITY    Registered    4670459

Univar Inc.

   CROPWEB    Pending ITU    85/968363

Univar USA Inc.

   GUARDSMAN (STYLIZED)    Registered    579413

Univar USA Inc.

   I MAXX PRO    Registered    3108029

Univar USA Inc.

   ICE BITE    Registered    3643035

Univar USA Inc.

   ICE BITE AND DESIGN    Registered    3800487

Univar USA Inc.

   ICE BITE AND DESIGN    Registered    839411

Univar Inc.

   LIQUIBLUE    Registered    4713836

Univar USA Inc.

   LIQUICHLOR    Registered    1663154

Magnablend Inc.

   MAGNABLEND    Registered    4432355

Magnablend Inc.

   MAGNABLEND    Registered    3625468

Magnablend Inc.

   MAGNABLEND INC. CUSTOM CHEMICAL MANUFACTURING, BLENDING & PACKAGING AND
DESIGN    Registered    3645628

Univar Inc.

   MARKETCONNECT    Registered    4398949

Univar Inc.

   MASTERLINE    Registered    2459904

Univar Inc.

   MASTERLINE    Pending ITU    85/909935

Univar Inc.

   MASTERLINE    Registered    2714133

Univar Inc.

   MINIBULK    Pending    86/378743

Univar USA Inc.

   PESTWEB    Registered    2649295

Univar USA Inc.

   PESTWEB    Registered    2054686

Univar Inc.

   PROVMWEB    Pending ITU    86/149881

Univar USA Inc.

   RED BAND    Registered    1717285

Univar Inc.

   REMOTE SENTRY    Registered    1961375

Univar Inc.

   REMOTE SENTRY AND DESIGN    Registered    1961411

Chempoint.com Inc

   SURESTOCK    Registered    2187747



--------------------------------------------------------------------------------

Owner

  

Mark

   Status    App/Reg. No.

Univar Inc.

   THE RIGHT PRODUCT IS JUST THE BEGINNING    Registered    4716421

Univar Inc.

   DESIGN (HEXAGON)    Registered    2752608

Univar Inc.

   UCONNECT    Published ITU    86/275832

Univar Inc.

   UNIVAR    Registered    1724817

Univar Inc.

   UNIVAR    Registered    3646062

Univar USA Inc.

   VAN WATERS & ROGERS    Registered    1688590

Univar USA Inc.

   VAN WATERS & ROGERS    Registered    1031849

Univar USA Inc.

   VANBLEND    Registered    1721239

Univar USA Inc.

   VANGUARD    Registered    1635885

Univar USA Inc.

   VANWET    Registered    1118569

Univar USA Inc.

   VANZOL    Registered    1717286

Univar USA Inc.

   VW& R AND DESIGN    Registered    1679982

Univar USA Inc.

   VW& R AND DESIGN    Registered    1160401

Univar USA, Inc.

   SUCCEED WITHOUT WORRY    Registered    3696850